 I should like to assure you. Sir, that the Mongolian delegation associates itself with the warm words of congratulation that have been conveyed both to you and to the President by preceding speakers in connection with your unanimous elections to your respective offices to preside over the forty-first session of the General Assembly. We are hopeful that the President's rich diplomatic experience, competence and high sense of duty will greatly promote the success of this session.
On behalf of the Government of the Mongolian People's Republic, it is also my pleasure to extend a cordial greeting to the United Nations Secretary-General, Mr. Javier Perez de Cuellar, and to wish him every possible success.
The present session of the United Nations General Assembly is a particularly meaningful one. It is being held in the year proclaimed by common consent as the International Year of Peace. That important decision reflects the growing anxiety of the world community over the current complex international situation and its resolve to exert every effort to check further deterioration of the situation and the escalation of the nuclear threat.
Prevention of a nuclear war end safeguarding peace is a difficult but attainable objective. The current world situation demands the removal of the old stereotypes such as the doctrines of "containment" or "deterrence". They have become outdated. It is essential to undertake without delay concrete and effective measures leading to radical changes from nuclear rivalry to a nuclear-free world, from confrontation to co-operation, from the arras race to disarmament.
What is the stunting-block to such a change in international relations so vital for mankind?
The root cause of the evil lies primarily in the policy aid practical actions of the most aggressive circles of imperialism, first and foremost the military-industrial complex of the United States of America. They seek to attain a military-strategic superiority and to achieve their neo-global is tic objectives through blackmail, sanctions and acts of State terrorism, including armed intervention against countries and peoples who refuse to submit to their diktat.
The militaristic and revanchist approach to such fundamental issues of the day as questions of war and peace and the right of peoples freely to decide their own destiny is fraught with the most disastrous consequences for the whole of mankind.
Imperial policy is counterbalanced by the growing peace potential represented by the world socialist community, the non-aligned countries and other peace-loving States, the anti-war and anti-nuclear moves and the forces of common sense. The year 1986 is marked by active endeavors and fresh initiatives aimed at preventing a nuclear war, ending the arms race and improving the international situation.
The proposal on the question of establishing a comprehensive system of international security, submitted by the socialist countries for consideration at this session, represents the most rational approach to ensuring universal peace. It is designed to lay down the bases for collective security in the military, political, economic, social and humanitarian fields.
The way to establish the most decisive component of such a system 'is proposed in the concrete program worked out by the Soviet Union to deliver mankind from nuclear and other types of mass-destruction weapons by the end of this century. This program has been complemented by the Budapest Appeal by the Warsaw Treaty States addressed to the North Atlantic Treaty Organization (NATO) States and all other European countries. It envisages a wide range of concrete measures for reducing the armed forces and conventional armaments in Europe, a matter which is also of global importance.
The statement of the Soviet Government of 23 April this year and the speech in Vladivostok, by Mr. Gorbachev, General Secretary of the Central Committee of the Communist Party of the Soviet Union, outlined a host of practical measures designed to improve the international situation in Asia and the Pacific, consolidate mutual confidence and promote good-neighborliness and co-operation between the countries of the region. Last, but not least, it should be recalled that at the previous General Assembly session the socialist countries submitted a comprehensive proposal on international economic security.
Thus, the new proposal by the socialist countries is built on the solid asset of their previous proposals related to reducing the nuclear threat and military confrontation and promoting detente and peaceful co-existence through the active interaction and co-operation of States.
A comprehensive system of international security envisages that the collective security of all nations on a mutual and eouitable basis will be ensured. The co-sponsors proceed from the premise that the security of a State or a group of States cannot be safeguarded at the expense of others.
This initiative of the socialist countries further strengthens the relevant provisions of the United Nations Charter on the system of collective security. Its objective is to give practical effect to these provisions, duly talcking into account the realities of the nuclear-space age. The Mongolian People's Republic has co-sponsored this new initiative.
At the nineteenth Congress of the Mongolian People's Revolutionary Party, held in late May this year. Comrade Jambyn Batmunkh, General Secretary of the Party Central Committee and Head of State, pointed out that a comprehensive system of international security is designed to make peaceful co-existence the highest universal principle of relations between nations. As a co-sponsor we have also borne in mind the provisions of the United Nations Declaration on the Right of Peoples to Peace, which makes it incumbent upon every State to take concrete measures for the implementation of this basic right of peoples. The delegation o£ the Mongolian People's Republic appeals to all Member States of the United Nations to give thorough consideration to the ideas contemplated in the new proposal of the socialist countries and to contribute to their practical achievement.
The Mongolian delegation notes with satisfaction that the spirit and content of the Harare Declarations adopted by the Eighth Summit Conference of the non-aligned countries are consistent in many respects with the objectives of the proposal of the socialist countries. Here I wish to quote from the report of the Secretary-General, Mr. Perez de Cuellar, regarding an idea which is along the same lines as our:
"... in a world where the destinies of all countries are almost certain to become ever more closely linked, there can be no substitute for an effective multilateral system in the maintenance of international peace and security and in the co-operative management of global problems." (A/41/1, pp. 2-3) Every practical step that promotes the achievement of the important goal of comprehensive security is indeed of great importance.
The Mongolian People's Republic, like the overwhelming majority of States, highly values the widely acclaimed unilateral moratorium on all nuclear explosions declared by the Soviet Union over a year ago and extended until the beginning of next year. Were it to become mutual and multilateral, a reliable barrier would be placed in the way of the further qualitative improvement of nuclear arms. My delegation calls upon all other nuclear-weapon states, above all the United States, to join in the moratorium and to start wording out an agreement on a comprehensive ban of nuclear-weapon tests. It welcomes the readiness of the Soviet Union, reaffirmed at this session, to sign such an agreement at any time.
The Mongolian People's Republic highly appreciates the efforts of Argentina, Greece, India, Mexico, Tanzania and Sweden, which have offered practical proposals to contribute to the banning of nuclear tests and the adoption of other measures aimed at curbing the nuclear arms race.
A tangible step towards preventing the outbreak of a nuclear war would be for all nuclear-weapon Powers, following the example of the Onion of Soviet Socialist Republics and the Chinese People's Republic, to undertake not to be the first to use nuclear weapons. Such a step would certainly contribute to strengthening the atmosphere of trust between States, and also enhance the security of non-nuclear-weapon States.
The Mongolian People's Republic supports all proposals and practical steps aimed at creating nuclear-free zones and corridors in Europe, Asia and other regions, and views them as important measures promoting the goals of nuclear disarmament.
While welcoming the progress achieved in the talks at the Conference on Disarmament on banning chemical weapons, my delegation would like especially to emphasize the need for the earliest achievement of an agreement on banning that barbaric means of the mass annihilation of human beings.
The international community should not allow existing treaties and agreements in various fields of arms limitation to be undermined. Strict observance of the obligations undertaken by all sides constitutes an indispensable perquisite for achieving agreements in new fields.
We note with satisfaction that despite the existing real difficulties, as well as obstacles, that are often artificially erected by certain quarters, the contacts and dialog between the USSR and the united States, the two leading Powers, are becoming of a more active and practical character.
The Mongolian People's Republic welcomes the forthcoming Soviet-American summit meeting on 11-12 October of this year in Reykjavik. We hope that this summit meeting will pave the way for achieving practical agreements in the field of the limitation and subsequent elimination of nuclear and other weapons of mass destruction as well as in preventing the militarization of outer space.
Facts show that progress would depend upon the extent to which the United States side displays the necessary degree of responsibility commensurate with the importance of the measures to be agreed upon.
In this age of scientific and technical progress the uses of its achievements for the benefit of man has become an objective of top priority. In the first place, this relates to the exploitation of nuclear energy for peaceful purposes and the peaceful uses of outer space. Mongolia supports the convening of an international conference to consider material, political, legal and institutional bases for concerted action in peaceful uses of outer space. My Government endorses the efforts being made within the framework of the International Atomic Energy Agency (IAEA) to ensure the safety of nuclear energy use. It will accede to the two important conventions adopted at the recent special session of the IAEA General Conference.
My Government welcomes the outcome of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe as a real contribution to the reduction of military confrontation, to strengthening security in Europe, and as an example of reasonable compromise and realism. We hope that the spirit of Stockholm will have a favorable impact on the work of the forthcoming November follow-up meeting of the representatives of the countries at the Conference and likewise on the Vienna negotiations on the reduction of armed forces and armaments.
International peace would be considerably strengthened if hotbeds of tensions and crisis situations were eliminated in various parts of the world. It is regrettable, however, that regional conflicts in various parts of the world not only persist but sometimes even aggravate and threaten to undermine the basis of universal security.
Many of the regional conflicts are taking place in the Asia-Pacific region. The Middle East cr is is, the Iran-Iraqi conflict, the undeclared war against Afghanistan and the provocations against Kampuchea sow death and devastation and poison the atmosphere on the continent and throughout the world.
The Mongolian People's Republic supports the convening of an international conference on the Middle East under United Nations auspices with the participation of all interested parties, including the Palestine Liberation Organization (FLO). To this end we deem it desirable to reach agreement, at this session of the General Assembly, to establish a preparatory committee which would include all the permanent members of the Security Council.
The crux of the Middle East settlement lies in the exercise by the Palestinian people of its right to the establishment of its own independent state and in the complete liberation of all Arab territories occupied by Israel since 1967. Mongolia supports the strengthening of the national independence and Territorial integrity of Lebanon.
We add our voice to appeals by the world community to the Governments of Iran and Iraq to put an immediate end to their military actions and to enter into peaceful negotiations aimed at resolving the outstanding disputes between them.
Our Government firmly supports the proposal on a comprehensive solution of the Cyprus problem on the basis of full respect for its independence and territorial integrity.
We consider that a favorable prerequisite for political settlement of the situation around Afghanistan has been created by the decision of the Governments of the Soviet Onion and the Democratic Republic of Afghanistan to withdraw this year a considerable part of the Soviet military contingent from Afghanistan. We hope that this act of good-will will meet with a positive response. A necessary guarantee for the cessation and non-recurrence of outside interference in the affairs of Afghanistan should be worked out. The Government of the Mongolian People's Republic duly appreciates the efforts by the United Nations Secretary-General and his Special Representative towards bringing about a political settlement to this problem.
The Mongolian People's Republic is in favor of turning South-East Asia into a zone of peace, stability and co-operation. Cessation of encroachments upon the independence, sovereignty and territorial integrity of the People's Republic of Kampuchea and the bellicose acts against the other countries of Indochina would greatly benefit the efforts made to create an atmosphere of mutual understanding and confidence in the region. My delegation reaffirms again the continuing support of its Government to the constructive approaches taken by Viet Nam, Laos and Kampuchea and to their consistent efforts to stabilize the situation in south-East Asia. My Government, as before, lends its consistent support to the proposals of the Democratic People's Republic of Korea on €t*s withdrawal of American troops and armaments frost the south of the Korean' peninsula, on the creation of a nuclear-free zone there, and to this end the initiation of tripartite negotiations. Realization of these measures would create an atmosphere conducive to the peaceful reunification of Korea and would substantially help to improve the situation in the Far East.
The situation in the Asia-Pacific region has been aggravated by the growing United States military presence and the build-up of its nuclear arsenals there, especially in South Korea and around Japan. The latter is being increasingly drawn into the orbit of the military-strategic schemes of Washington, including participation in research on the so-called Strategic Defense Initiative. Attempts to turn the Asia-Pacific region into another arena of military and political confrontation are being accelerated. To halt and reverse the negative development of events in Asia and the Pacific, it is imperative that a common search for ways and means of promoting the idea of a comprehensive system of regional security be intensified. In that connection, I should like to draw the attention of the Assembly to the proposal of the Mongolian People's Republic for the creation of international machinery that would proscribe the use or threat of force in relations between Asian and Pacific States. Consistent compliance with that principle as an accepted norm in relations among States of the region would undoubtedly contribute to the stabilization of the situation and the consolidation of the foundations of peace and security.
The nineteenth Congress of the Mongolian People's Revolutionary Party underlined the fact that the complexity of the current situation calls for all States of the region, large and small, to explore together means of achieving regional security and to take collective action to solve crisis situations and outstanding problems. We believe that the time is ripe for engaging more actively in political consultation and dialog on a bilateral and multilateral basis and assessing the feasibility of convening, at some later date, an Asian-Pacific forum devoted to problems of regional peace and security.
The threat of armed intervention against Nicaragua is becoming ever greater. Attempts are being made to export counter-revolution with the help of traitors to the Nicaraguan people, to stem its revolutionary gains and to compel it to retreat from its chosen path.
The Mongolian People's Republic supports the constructive approach of the Sandinista Government of Nicaragua with regard to a peaceful solution to the Central American problem. The Mongolian people will continue to stand by the Nicaraguan people, which is defending its independence and freedom with great courage. We support the efforts of the Contadora group and the Support group aimed
at lessening tension in Central America and the Caribbean and finding political solutions to the urgent problems of the region.
The explosive situation in South Africa poses a serious threat to world peace. The people and Government of the Mongolian People's Republic resolutely condemn the racist regime of South Africa, which seeks to perpetuate at any cost the inhumane system of apartheid. We fully support the Declaration of the World Conference on Sanctions against Racist South Africa, which called for the immediate imposition of comprehensive mandatory sanctions against the Pretoria regime under Chapter VII of the United Nations Charter. Apartheid has no place in our world and it should be eradicated once and for all. We demand the immediate release of Nelson Mandela and other patriots in South Africa and reaffirm our solidarity with the African National Congress of South Africa (ANC).
The South African regime, relying on the United States policy of so-called constructive engagement, is pursuing an expansionist policy in southern Africa. Our Government strongly condemns the armed aggression and acts of destabilization ceaselessly committed by the Pretoria regime against Angola, Zambia, Zimbabwe, Mozambique and other front-line States.
The problem of granting immediate independence to the Namibian people continues to focus the attention of the international community. This is evidenced by the results of the International Conference held in Vienna as well as the special session of the General Assembly which has just ended its work. Full implementation of the decisions adopted at those important forums will undoubtedly help to boost the efforts of the international community to put an end to the illegal occupation of Namibia and to speed up the granting of independence to Namibia, in accordance with the relevant United Nations resolutions. The Mongolian People's Republic supports the South West Africa People's Organization (SWAPO), the sole legitimate representative of the Namibian people.
My delegation fully supports the decisions of the eighth Conference of Heads of State or Government of Non-Aligned Countries on the problems of southern Africa and on intensifying the struggle against apartheid.
The Mongolian People's Republic is in favor of granting unconditional and immediate independence to the peoples of Micronesia, Puerto Rico and other dependent Territories.
The Mongolian People's Republic most resolutely condemns acts of terrorism, no matter what their motivation. At the same time, we assail the actions of those who, under the guise of fighting terrorism, resort to brute force and armed aggression against other sovereign states, as was the case with regard to the Libyan Arab Jamahiriya.
The struggle of peoples for their national liberation has now entered a new phase in their fight to achieve genuine economic independence and social progress.
He fully support the intensification of efforts to establish a new international economic order based on justice and equality. Such a need is particularly overriding in the light of the deteriorating economic conditions in the developing countries. Their growing external debt, which now exceeds $1 billion, has become an awesome challenge. There is an urgent need to introduce basic and structural changes in the economic relations between the leading Western Powers and the developing countries and to carry out practical measures aimed at ensuring genuine economic security for all States. It is quite natural to expect this issue to become a central point in the deliberations of this session of the General Assembly.
Twenty-five years have passed since my country's admission to the united Nations. The Mongolian People's Republic has done its best throughout that period to contribute to the improvement of the effectiveness of the United Nations as an instrument for maintaining international peace and security. On the initiative of the Mongolian People's Republic, the United Nations adopted a decision to observe every year a week devoted to fostering the objectives of disarmament. The Declaration on the Right of Peoples to Peace has also been adopted. Me try to take an active part in the activities of the Organization in social and humanitarian fields. Our delegation intends to propose at this session of the General Assembly the proclamation of a United Nations campaign for the eradication of illiteracy. The campaign could cover a period lasting to the year 2000.
We share the opinion that the root cause of the difficulties the United Nations is at present undergoing is first and foremost political and for that very reason has implications for the Organization far beyond the state of its finances.
The role of the United Nations as a multilateral forum for broad co-operation among States is acquiring even greater significance. Therefore, those who attempt to undermine it are assuming a serious responsibility before world public opinion.
From this high rostrum, my delegation would like to reiterate the commitment of the Government of the Mongolian People' s Republic to the purposes and principles of this most prestigious world body.
